Cooley, J.
The writ of certiora/ri in this case brings under review the proceedings on laying out. a highway in *470the township of Clam Labe. On inspection the proceedings-appear to be fatally defective for two reasons:
1. The description of the proposed route is uncertain and for that reason insufficient. In all the papers it is as follows: “In the township of Clam Lake, Wexford county, Michigan, commencing three rods south of the quarter post on the east line of section ten in said township, running-nearly in a northwesterly direction, near where the travel is-now seeking to get the best route, continuing the said highway till it gets to the limits of the city of Cadillac.” No-survey appears, and no monuments except as indicated in this description. A line “ near ” a route not yet found, but-which “ travel is now seeking,” must be as uncertain a line-as ingenuity could well suggest.
2. It does not appear’ that notice of the application to layout the highway was ever given. There is no proof of notice-on file, and plaintiff in error denies having received any. The absence of proof of notice is fatal. Gray v. Commissioner of Highways 40 Mich. 165; Names v. Commissioners of Highways 30 Mich. 490.
The proceedings must be quashed.
The other Justices concurred.